The defendants denied all the equity of the bill, averring that they had made no promise to the widow to induce her not to dissent from the will; that she voluntarily avowed her determination to abide by it, and that all the defendants had done for her proceeded from motives of benevolence; and they alleged that the widow had been instigated by the plaintiff to dissent from the will solely for the purpose of giving him some foundation for this suit. They also alleged that the widow was present when the plaintiff purchased, and did not make known her claim; and upon this ground insisted that the plaintiff was protected   (30) in equity against her dower. Testimony was taken which established the fact of the widow's consent to the sale, and of some disagreement between her and the defendants as to the latter not complying with the previous stipulations; but there was no proof of a stipulation by the defendants that the widow should not claim dower.
SWAIN, J., at CASWELL, on the last circuit, dissolved the injunction which had been granted, and dismissed the bill, and the plaintiff appealed.
Giving to the testimony its greatest weight, it proves only that the widow agreed to forego her right to dower, and take the 50 acres of land devised to her in her husband's will, in consideration of certain promises made to her by the executors in regard to building her a house on the 50 acres, giving her a horse, some stock, and some family supplies; and that they have not fully performed their promises; and that in making these promises and in failing to fulfill them, no fraud was intended on the purchaser of the land or any other person. I think that such a case affords no ground of relief to the purchaser. No assurance was given that the land was free from the widow's claim of dower. It was known, however, that there was a widow, for she was present at the sale; and knowledge that there was a widow was knowledge of her rights. The plaintiff was, therefore, a purchaser with full notice. If, *Page 34 
indeed, it had been proclaimed, in order to enhance the price, that the widow had consented to forego her claim to dower, then as those promises were the cause of such consent, they ought to have fulfilled them. But it appears that nothing was said about the widow's dower. The defendants sold, and the plaintiff bought, subject to that claim; and there being no fraud, there is no ground to rescind the contract.
PER CURIAM.                                       Affirmed.
(31)